Case 18-07762-JJG-11          Doc 100      Filed 11/13/18      EOD 11/13/18 14:26:23           Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 IN RE:                                                  )
                                                         )       Case No. 18-07762-JJG-11
 FAYETTE MEMORIAL HOSPITAL                               )
 ASSOCIATION, INC. d/b/a FAYETTE                         )
 REGIONAL HEALTH SYSTEMS,                                )
      Debtor.                                            )
                                                         )


                        NOTICE AND OPPORTUNITY TO OBJECT
              (DN 96 – Application to Retain H2C as Financial Advisor and Investment Banker)


         PLEASE TAKE NOTICE, that on November 9 2018, Fayette Memorial Hospital
Association, Inc. d/b/a Fayette Regional Health Systems (“Fayette Regional” or the “Debtor”), the
Debtor and Debtor-In-Possession, filed its Application to Employ H2C Analytics, LLC as Financial Advisor
and Investment Banker to the Debtor Nunc Pro Tunc to November 6, 2018 [DN 96] (the “H2C Application”).

         The H2C Application seeks entry of an Order authorizing the Debtor to employ H2C
Analytics, LLC (“H2C”) as its Financial Advisor and Investment Banker in this case. The fees and
hourly rates to be charged by H2C for its financial advisory and bankruptcy case administration
services include the following:

With regard to financial advisory and bankruptcy administration services:
       (a)     Hourly fees and reimbursement for travel expenses for financial advisory and
               bankruptcy administration services at the following billing rates:
                 Managing Directors & Principals             $550 to $625 per hour
                 Vice President and Directors                $400 to $550 per hour
                 Analysts and Associates                     $275 to $450 per hour
                 Other                                       $100 to $250 per hour

       (b)     To assist with Debtor’s cash flow projections, an agreement to cap monthly invoices
               at $50,000, with excess incurred amounts available to roll over into future invoice
               periods;
With regard to investment banking services:
       (c)     A retainer of $25,000 to be paid upon entry of the retention order (the “Retainer”),
               which Retainer will be applied against the Completion Fee (defined below);
       (d)     a DIP Placement Fee of $100,000 upon entry of an order authorizing debtor-in-
               possession financing from any acceptable source other than Comerica Bank, and a Dip
               Placement Fee of $50,000 upon entry of an order authorizing debtor-in-possession
               financing from Comerica Bank; and
Case 18-07762-JJG-11           Doc 100      Filed 11/13/18      EOD 11/13/18 14:26:23            Pg 2 of 2


A Completion Fee for completion of a Restructuring Transaction (as defined in the Engagement
Agreement) of 2% of the total consideration (as defined in the Engagement Agreement), with a
minimum completion fee of $400,000.

       If you have not received a copy of the H2C Application, you may obtain a copy by contacting
the Debtor’s attorneys, on PACER, or from the Clerk of this Court.

         YOU ARE HEREBY NOTIFIED that any objections to the relief requested in the H2C
Application must be filed within twenty-one (21) days from the date of this Notice, electronically
at www.insb.uscourts.gov, or delivered, in writing, to the Clerk of the Bankruptcy Court, 46 E. Ohio
Street, Room 116, Indianapolis, IN 46204 with a copy to Debtor’s counsel: Wendy D. Brewer, Fultz
Maddox Dickens PLC, 333 N. Alabama Street, Ste. 350, Indianapolis, IN                         46204,
wbrewer@fmdlegal.com or Laura M. Brymer, Fultz Maddox Dickens PLC, 101 S. Fifth Street, Ste.
2700, Louisville, KY 40202, lbrymer@fmdlegal.com. If no objections are filed, the Court may grant
the relief requested in the Application and/or the Motion without hearing.

        Your rights may be affected by the H2C Application and you should read these papers
carefully and consult with your attorney. If you do not have an attorney, you may wish to consult
one.



Date: November 13, 2018                          /s/ Wendy D. Brewer
                                                 Wendy D. Brewer (information set forth above)

Certificate of Service to be filed separately.




	                                                   2
